Judgment unanimously reversed on the law, sentence vacated and indictment dismissed. Memorandum: Upon remittitur to Cayuga County Court for a hearing to determine the facts relating to defendant’s speedy trial claim (People v Hurley, 124 AD2d 1016), the hearing court determined that defendant’s speedy trial rights were violated. This determination not having been challenged on appeal, reversal is required. (Resubmission of appeal from judgment of Cayuga County Court, Rybarczyk, J. — assault, second degree.) Present — Doerr, J. P., Denman, Boomer, Pine and Davis, JJ.